DISMISSED and Opinion Filed November 4, 2022




                                     S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  No. 05-22-01138-CV

                   TRISTAN MICHAEL SIMON, Appellant
                                 V.
                    JENNIFER NICOLE SIMON, Appellee

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-21-10641

                       MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Pedersen
                         Opinion by Chief Justice Burns
      Appellant filed a notice of appeal to challenge a default judgment for divorce.

Before the Court is appellant’s motion to dismiss the appeal because the trial court

has granted his motion for new trial. We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1).



                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

221138F.P05
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

TRISTAN MICHAEL SIMON,                      On Appeal from the 330th District
Appellant                                   Court, Dallas County, Texas
                                            Trial Court Cause No. DF-21-10641.
No. 05-22-01138-CV         V.               Opinion delivered by Chief Justice
                                            Burns. Justices Molberg and
JENNIFER NICOLE SIMON,                      Pedersen participating.
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee Jennifer Nicole Simon recover her costs of
this appeal from appellants Tristan Michael Simon.


Judgment entered November 4, 2022.




                                      –2–